Case 1:19-cv-12475 Document1 Filed 12/06/19
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MASSACHUSETTS

Pernard Hardrick,

Plaintiff.
vs.

Girls And Megs (Company), and Un’mown Owner,

Page 1 of 5

Civil Case No.

a

Defendants.
Individually and In Their Official Capacity. =
a0 ff
m3 1
MATL FRAUD COMPLAINT o a
PURSUANT 'TO 18 U.S.C.S. 1341 So
cas)
Jury Trial Demanded =

i
Nuns
!
hh
ho
I
i
|

I. Jurisdiction & Venue

His

This is a civil action authorized by 18 U.S.C.8. 1341 to redress the

}
violation of Mail Fraud committed by Defendants under Federal Statute. This
Court has Jurisdiction under 28 USC section 1331.

2. The Eastern District of Massachusetts is an appropriate venue under'|

28 U.S.C. section 1391 (b)(2) because it is where the events giving rise to

this claim occured.

|

IT. Plantiff |

3 Plaintif?, Rernard Hardrick, is and was at all times mentioned herein

@ prisoner of the State of Michigan in the custody of the Michigan Department |

{
of Corrections (M.D.0.C.). Plaintiff is currently confined at: Macomb

_
Correctional ase tde- cyaga Be wmgeeRent tert YEO eae? Page 3 Xe 5 " , i

pL
TIT. Defendants we AY i
4. Defendant, Girls And Mags, is a company that advertises pen pal

information/listings for. sold in, the. ‘Frgsoner Legal News news ee to inmates |
ae we
it Me wet ton not 8b Ge ti .
ae qe ae - = Ce ke “he te

5. ‘The: Srlmnown Owner, of. Girls, And Mags | is also a Defendant ho rote,

nation. Wide 2 wees veh ; eee Se

the orders and money on behalf of the ; SORPRET

bo Ey mye TV.STATEMENT OF FACTS

nt !
v .

t
eee Ee

‘6. On, Le, _pbile, ‘reading, oR, Prisoner ‘Legal News newsletter,

Plaintiff noticed an,ad in. ‘the newsletter by. a “company named "girls And Nags

that... offered names and... adresses. of. 400_fen male Be pals for $12. 00 plus 82. po

tie abe

for shipping: -and. handling. Me igen gt . Z |

sot : sty vf beta GG at

7. Plaintiff decided ‘to place an “ order for “the "400 Black Beauties"

i
listing by M.D.O. C. Disbursement, (see exhibit, A attached) which is used by

inmates to authorize prison staff ‘to to deduct ‘funds from our account to ein
in orders. As seen in the éigbursepent, Plaintiff authorized staff to deduct
$15.00 total to: Girls and, Vege, P, 2. Bom 319, Rehoboth, MA 02769. :
8. On 7/18/19, The M. D. 0. Cs. staff, deducted the $15. 00 from Plaintiff}
‘account “and mailed a vendor's. ‘check. to. ‘Girls and Mags to their mentioned
address. (gee. -exhibit.. 2: attached circling, where the Trust Account Statement
shows $15.00 vendor check being sent to Defendant) | —_ -

~~ Qe wPkaintif?f. waited. a; month. and, noticed that his order for the pen pal

 

list had not come in ‘the mail, which, in prison mail dées tend to run slower

than adverage,so Plaintiff decided to continue to wait to see af his onder
:19-cv- 1 Filed 12/06/19 Page 3of5
would arrive. Case 1:19-cv-12475 Document g :

10. After 2 months past from the day the money was sent to Girls and
Mags, Plaintiff decided to write Girls and Mags to request verification of ne
order for the '100 Black Beauties" pen pal listing being placed in the mai

we am

Plaintiff never received a response back from the Defendant ( s). :
44. “Due to Plaintife being granted a new trial in his criminal case he

|
set aside his concerns of not receiving his’ order from Defendants to focus on

his upcoming trial.

12. Several months later, Plaintiff returned to the M.D.0.C. from a writ
and noticed that ‘the M.D.O. C. held on to all of Plaintiffs mail and stil
nothing came from his order to Defendants. . —

13, Plaintife ‘then decided to write Prisoner Legal News to request an

investigation to be conducted on Defendants since they were allowing Defendan}

cr

8
to advertise in their n newsletter. Plaintirt never received a response back from

Prisoner Legal News. | . 7

14. To this day, Plaintife has not received his order and . Defendant (! 3)
are still advertising the sell of pen pal information in the Prisoner Legal
News. (see Prisoner Legal News "page attched 88 exhibit 3)

V. LEGAL CLAIM (MAIL FRAUD)

15. Defendants advertised a product for sell requesting payment by ches

fa

 

through U.S. postal service and sent nothing to Plaintiff. Defendants actiobs
constitutes as Mail Fraud in violation of 18 U.S. C. 8. 1344.

t
}

16. Defendants advertised in a newsletter article that is mostly read 7

prisoners to advertise a product for sell that they never intended to send to

Plaintiff which constitutes as a form of False Pretenses | which is punishable P

SAA ret ee en RE ee ere ee
Case 1:19-cv-12475 Document 1 Filed 12/06/19 P
to 20 years in prison per statute. age 4 of 5

VI. CONCLUSION AND RELIEF SOUGHT

17. WHEREFORE, Plaintiff respectfully request that this Honorable Court
enter judment: |
18. Granting Plaintift a declaration, that the acts and condsstops
described herein violated the laws of the United States under 18 U.S.C.S. "als
19. A preliminary and permanent: injunction ordering Defendants 0 ceape
their false . advertisements in the Prisoner Legal | News and arry othr |
publications; . . |
20. Plaintite request, this Honorable Court to. make an example be
defendants for the poor business ethie and practices: that are not only lacking
in what is: clearly advertised, but it is | predatory in nature to except fe,
mowing you will not provide the service _to inmates who are more vulnerable to .
scams because it is harder for us, to right the wrong, due to our , confinement. |
21. Grant Plaintiff compensatory damages in the amount of 8500.¢ 00
dollars against each Defendant, jointly and severally. - , . i
22, Grant Plaintiff, $5, 000 dollars in punitive | | damages against eath

Defendant, jointly and severally; -

23. Plaintiff also seeks recovery for Ptting fees and other cost in this
1

suit, and a Do.

24. Any other additional relief this Court dens just, proper, and cqtatle

: uo : ; | 2
patea: (1-[3-19- re
. Respectfully Submitted, | ; :

Bernard Hardrick #606507 Co
of 5
Case 1: 12 -Cv-12475 Docu Spee reecteral PEERY

CABAS~ LB ePixerste. W2é4 Lies M-~-3O
Bum wh, S0ER Kincheloe , Wr 49 13¢

8 An tre hs weep ET a SEE em et

VERIFICATION
‘I, Bernard Hardrick, swear under penalty of perjury pursuant to 28 U.S. ars.
1746 that. the matters alleged therein are true and correct and if called to
court I am willing to tes vaty of the allegations made in ‘this complaint. . |

 

 

 

 

 

 

Becere rte mens wemtewnemee aren) emmey aet
t
